Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0131177 A1 to Pearce in view of US 2014/0164373 A1 to Balyaev. 
Re claim 1, Pearce discloses a method for synchronization of content, (Abstract, a system and method for automatic generation of video clips chronicling a character’s interaction with a massively multiplayer video game and which involves automatically combining multiple video clips. See also a functional overview of the invention in Fig. 11 which illustrates how video clips are captured and stored from cached game video, combined into a ‘reel’, and uploaded to a video sharing and/or social networking site automatically or on command by a user) the method comprising:
storing information in memory of a content server, (Figs. 5-6, entries including movies of in-game events are sent to both social networking sites, Function 102, and video file sharing sites, Function 104) 
the stored information regarding a plurality of different content files, (Fig. 7 diagrams that system 110 generates entries that are transmitted for storage each time a monitored event matching predefined criteria occurs. See also Fig. 11, Recording phase, which includes that video clips can be recorded and stored from cached video each time a user manually requests storage, function 304, and/or each time predetermined criteria occur that triggers storage of a clip, function 306) 
each content file associated with a respective unique identifier that identifies a virtual session event ([0049] describes that the term "Event data" as used in the disclosure is defined as comprising video-related data, including screenshots, audio, video, and/or text and description, as well as combinations of these, about an event and which describe the event. Such event data may have a degree of user generation associated therewith. For example, the user may generate their own descriptive text or may edit automatically-generated text. […] Event data may also include more objective information about what PCs and NPCs were involved in the event, which groups, guilds, and raid parties were involved in the event, the geographic location and environmental setting of the event, and any other data and/or metadata concerning the event.
[0070] describes that, “a further type of entry generation is to generate an entry that includes a pre-set text about the event (step 96). The text may be made editable by the user via a suitable edit screen (step 98). In this way, the user may edit the pre-set text,
add to it, or entirely replace it. A pop-up screen may be employed to allow user selection of several pre-set text options. The pre-set text may vary per character. In this way, the pre-set text may accommodate differences in PC races, classes, professions, genders, etc.”
[0123] describes that, “Metadata comprise data that may be used to identify the generator of the video, identify the subject matter, and which may tell viewers information about the video. These may be used within the target uploading site to help users search for the posted video. For example, the metadata may include the name of the PCs seen in the video, the name of any pertinent NPCs, the game played in the video, the guild portrayed in the video, the server the game was played on (if different servers are available), the zone of the multiplayer environment (if applicable), the 'kill times' of the enemies, e.g., bosses, defeated, as well as optional user-generated commentary. Such data fields may in some cases be filled-in by a metadata generator using data from the game engine, and for this reason a certain amount of metadata generation may occur during the storage step. Such metadata, as well as others, may be employed in step 396 to populate metadata fields in a target file-sharing site, social networking site, or other web site or blog.”
The Examiner is interpreting the event data which may include automatically generated, user-entered and/or user edited text describing a recorded and stored virtual game session, which may identify the game played in the video, the guild played in the video, the server the game was played on, the zone of the multiplayer environment, the identity of the player character, the character race, class, profession, or gender, and/or which may include objective information describing player characters, groups, guilds, parties, geographical location and environmental setting, or any other metadata describing the event, as the claimed unique identifier associated with each content file describing a virtual session event.)
receiving an external content file sent over a communication network to the content server, wherein the external content file is captured by a user device and associated with an identifier (Figs. 11, Figs. 15 and 17 diagram embodiments wherein during game play, portions of cached game video matching predetermined criterion or responsive to user input are stored. Regarding the claim to content files being external and sent over a communication network to a server, refer to the following passages of Pearce: [0060] describes that this portion of the disclosure describes Fig. 3 which depicts a method for automatically generating at least partial entries for a blog or other web page for a multiplayer game or multi-user environment in which events continuously occur, and some events are noteworthy enough to meet predefined triggers for storing them. [0061] describes that events that meet predetermined criteria “may then be sent to a web page (step 74), to a blog (step 76), or to a file-sharing site (step 78). In alternate implementations, the entry may be sent to any other location or device.” [0062] then notes that the method repeats, continuing to monitor for events that meet predefined criteria that can again be transmitted to an external device. 
[0015] describes that metadata associated with each particular video clip of an event meeting predetermined criteria is uploaded along with the video clip to the blog, web page, social networking site, or file-sharing site. [0105] similarly describes that once a video clip of a game scene is marked for storage, any suitable identifying data such as metadata is transferred to the storage location with the clip. Regarding metadata content and generation, [0123] describes that, “Metadata comprise data that may be used to identify the generator of the video, identify the subject matter, and which may tell viewers information about the video. These may be used within the target uploading site to help users search for the posted video. For example, the metadata may include the name of the PCs seen in the video, the name of any pertinent NPCs, the game played in the video, the guild portrayed in the video, the server the game was played on (if different servers are available), the zone of the multiplayer environment (if applicable), the 'kill times' of the enemies, e.g., bosses, defeated, as well as optional user-generated commentary. Such data fields may in some cases be filled-in by a metadata generator using data from the game engine, and for this reason a certain amount of metadata generation may occur during the storage step. Such metadata, as well as others, may be employed in step 396 to populate metadata fields in a target file-sharing site, social networking site, or other web site or blog.” Additionally note that [0126] describes that “users may select their upload settings such that any video clips or video reels are automatically uploaded or shared”, [0129] describes that, “The uploading or sharing (step 408) may be carried out in a number of ways. One type of uploading includes sending the video clip or video reel to a social networking site (step 412), e.g., Facebook®. This step may occur automatically”, and [0131] describes that, “The transmission or sending of a video clip or video reel in an automatic fashion to a file-sharing site may occur on any number of schedules. For example, the sending may occur as soon as the video is generated.”)
and
executing instructions stored in memory, wherein execution of the instructions by a processor: identifies one of the content files as having the same identifier associated with the external content file, synchronizes the external content file to the identified content file based on the matching identifier, and generates a composite content file that includes the external content file synchronized to the identified content file ([0140] describes that, “the functionality of the user interface 420 may be automated. For example, a reel criterion may cause a series of related video clips to be formed into a video reel automatically, where the playback order is determined by a default setting, e.g., the order in which they occurred. And looking to [0053], a video reel and the term ‘reel criterion’ are defined in the following way: “A video reel entry is a group of video clips that are related by a reel criterion or which are manually chosen by a user to be grouped together. For example, a video reel may include a collection of video clips in which a user caused a PC to defeat another PC in a particularly interesting way. A video reel may also include video clips from the several members of a guild or other group, stitched together to illustrate views of an event from several different angles. [0109] describes that, “Data about the video clip is also generally received from the game engine, and a determination is made as to whether the video clip matches a reel criterion, i.e.,
whether the video clip matches a criterion that has been established on which video clips may be grouped into a video reel (step 374). For example, a reel criterion may be established such that all times when a particular PC are defeated are grouped together. If the video clip fits one or more reel criterion, then the video clip is associated with those reel(s) (step 376), i.e., the video clip is included in a video reel corresponding to that reel criterion, and the process starts
over (step 320).” [0110] describes that the association of clips determined to have matching reel criterion could be performed during the recording process or “after the clips have been uploaded”.
	See also Fig. 17 – Game play function 320. Video clip stored 372. Video clip fits one or more reel criteria? Function 374. If so, clip is included in a reel corresponding to criterion, function 276. This process can loop to add a plurality of video clips
	The automated formation of a combined video clip based on a plurality of uploaded, user-generated video game clips having matching identifier metadata identifying a virtual session event, such as a particular player character defeating another particular player character, or members being of the same guild in the game, or a particular player character being defeated, meets the claimed identifying, synchronizing, and generating steps by a processor.
	Although Pearce discloses automatically appending video clips to a composite clip reel based on one or more matching criteria including metadata, wherein Pearce admits a plurality of unique clips can be recorded simultaneously such as when depicting the same event from viewpoints of different players, and wherein each clip has known starting times, ending times, and durations, Pearce does not explicitly state whether starting and/or ending timestamps are used as criteria for synchronizing video clips to clip reels (groups of clips with at least some matching criteria). (See [0053] wherein Pearce describes that 'A video scene may include events that match more than one predetermined criterion, and in this case multiple video clips may be stored, and the same may overlap in the video scenes depicted' and such may be 'subject to recomposition'. 'A video reel entry is a group of video clips that are related by a reel criterion' such as 'a collection of video clips in which a user caused a PC to defeat another PC in a particularly interesting way' and/or 'a video reel may also include video clips from the several members of a guild or other group, stitched together to illustrate views of an event from several different angles.' [0099]-[0101] of Pearce describe Fig. 12 wherein three sequential and partially overlapping video scenes are cached continuously. [0103] describes that Pearce's system records a 'starting time 338' and 'ending time 339' for an exemplary video clip 328. Pearce also indicates that starting and ending times of video clips are recorded [0107], 'ending time') Pearce therefore lacks “synchronizes […] based on the matching identifier and matching timestamps”
	Belyaev is an analogous prior art reference that, like Pearce, functions to group similar media content based on metadata. Belyaev teaches in [0060] that, ‘The grouping component 204 can implement one or more groups to categorize tags and/or keyimages. As such, each tag in a group can be related based on a particular matching criterion […] A matching criterion for a group can be associated with […] one or more keywords, other text, a detailed description, a category, metadata, a timestamp, other images, links, comments, ratings […]’
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed that Pearce could have relied on timestamps that he already records for more robustly identifying content files of matching types, in addition to relying on metadata and categories of video clips, especially since Pearce admits that he seeks to group simultaneously-captured video clips of a same event from multiple external user sources, in which case a timestamp would be predictably useful for identifying that such video clips were indeed of the same event and not of the same type of event but that occurred at different times during a game or during different games.
Re claim 2, Pearce [0060] describes the invention of Figs. 2-3 which depicts a multiplayer game or multi-user environment in which events continuously occur, wherein these events are monitored for predetermined criteria and for each event that meets a predetermined criteria, it is uploaded to a web page, blog and/or file sharing site.
Re claim 3, regarding different event content files comprising different types of content, Fig. 5 of Pearce provides an example that events can comprise screenshots, preset text, and editable content in addition to video content about an event. And also, Fig. 22 of Pearce diagrams some exemplary types of content such as “I perform a skill”, “I headshot” a particular character, and “I nearly die”.
Re claims 4, 6, [0053] of Pearce describes that content sourced from a plurality of different external sources can be combined based on the matching identifier being that of a common group or guild.
Re claim 5, [0140] of Pearce describes that the order in which distinct but related video clips are played back (switched to) can be based on a default setting, such as the order in which the events occurred in real time. 
Re claim 8, Pearce states in [0049] that the term ‘event data’ as used in his specification may include video, audio or a combination of these. [0053] of Pearce similarly describes that references to a ‘video clip’ can refer to just audio data. As such, the combination of user-submitted event data as discussed in the rejection of claim 1 encompasses the combination of video and audio data.
Re claim 9, [0123] of Pearce describes that metadata, which as described in the rejection of claim 1 meets the limitation of the claimed ‘identifier’, can be used within a file sharing site to enable users to search for a posted video based on text queries. 
Re claims 11-12, [0060] of Balyaev, as discussed in the rejection of claim 1 above, teaches that it was known in the art to synchronize media content based on matching timestamps of tagged data. 
Re claim 13, Fig. 15 of Pearce diagrams an automated process occurring during gameplay wherein any events matching predetermined criterion are stored, judged to determine if they match criteria for generating a composite video reel and if so, added to the reel in function 376.
Re claim 14, Additionally or alternatively, a user can manually edit or create a composite content file, refer to Figs. 20-23 of Pearce.
Re claim 15, the multiple players each involved in an event and each capturing a unique view of the event as described in at least [0009] of Pearce meet the limitation of different content providers.
Re claim 16, [0123] of Pearce describes that, “Metadata comprise data that may be used to identify the generator of the video, identify the subject matter, and which may tell viewers information about the video. These may be used within the target uploading site to help users search for the posted video. For example, the metadata may include the name of the PCs seen in the video, the name of any pertinent NPCs, the game played in the video, the guild portrayed in the video, the server the game was played on (if different servers are available), the zone of the multiplayer environment (if applicable), the 'kill times' of the enemies, e.g., bosses, defeated, as well as optional user-generated commentary. Such data fields may in some cases be filled-in by a metadata generator using data from the game engine, and for this reason a certain amount of metadata generation may occur during the storage step. Such metadata, as well as others, may be employed in step 396 to populate metadata fields in a target file-sharing site, social networking site, or other web site or blog.”
Re claim 17, the composite video reel of the invention can be made accessible on a video sharing or social networking site, see Fig. 11 No. 314 of Pearce, and also a social networking or file sharing site and to users of a friends list and on any other blog or webpage, see Fig. 18.
Re claims 18-19, refer to the rejection of claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of Belyaev and US 2008/0126109 A1 to Cragun et al.
Re claim 7, Although [0009] and [0053] of Pearce describes “A video reel may also include video clips from the several members of a guild or other group, stitched together to illustrate views of an event from several different angles,” and although [0135] further admits that the editing module may be a third party application, Pearce as modified by Belyaev does not specifically contemplate the graphical technique of overlaying for combining content. Cragun is an analogous prior art reference in the art of creating a composite of a plurality of media streams that teaches that superimposing was a known technique for combining digital data from a plurality of media streams, in addition to combining – see [0052] of Cragun. It would have been obvious to one having ordinary skill in the art at the time of the invention that Pearce’s video editing could have overlaid content to create a composite video without causing any unexpected results. The motivation to overlay some content, rather than combining it sequentially, would be to result in a more succinct video.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note in particular [0034], [0053] of US 2014/0023348 A1 to O’Kelly et al which is an additional prior art teaching that it was known to identify similar video content based on matching timestamps, in addition to being based on matching metadata.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715